Citation Nr: 1424628	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a prostate condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a throat condition, claimed as dysphagia, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for numbness in legs and arms, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for decreased vision due to laser exposure (floaters) and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for skin disorder of hands and feet and if so, whether service connection is warranted.

7.  Entitlement to service connection for hematuria.

8.  Entitlement service connection for headaches.

9.  Entitlement to service connection for obstructive sleep apnea as secondary to the service-connected sinusitis and allergic rhinitis with post-surgical excision of nasal polyps disabilities.

10.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1970 to March 1973 and from October 1980 to October 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a heart disorder, service connection for sleep apnea, to include as due to service-connected sinusitis and allergic rhinitis disabilities, and service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied service connection for a prostate condition.

2.  The Veteran did not submit a timely notice of disagreement to the September 2006 rating decision.

3.  Evidence received subsequent to the September 2006 notice of the denial does not related to an unestablished fact necessary to substantiate the claims for service connection for a prostate condition. 

4.  In an unappealed March 2007 rating decision, the RO denied service connection for a throat condition, service connection for hypertension, and service connection for numbness of the legs and arms.

5.  The Veteran did not submit a timely notice of disagreement to the March 2007  rating decision.

6.  Evidence received subsequent to the March 2007 notice of the denial does not related to an unestablished fact necessary to substantiate the claims for service connection for a throat condition, service connection for hypertension, and service connection for numbness of the legs and arms.
7.  In an unappealed May 2008 rating decision, the RO denied reopening of service connection for deceased vision due to laser exposure and service connection for a skin rash of the hands and feet.

8.  The Veteran did not submit a timely notice of disagreement to the May 2008  rating decision.

9.  Evidence received subsequent to the May 2008 notice of the denial does not related to an unestablished fact necessary to substantiate the claim for service connection for deceased vision due to laser exposure.  

10.  Evidence received subsequent to the May 2008 notice of the denial raises a reasonable possibility of substantiating the claim for service connection for a skin rash of the hands and feet, now claimed also as actinic keratosis of face and scalp including alopecia, tinea pedis bilateral, and onychomycosis of the left toe, and actinic keratosis of bilateral arms, bilateral legs, back, chest, buttocks.

11.  Hematuria due to an underlying disease or injury is not shown.

12.  The Veteran does not have a currently diagnosed headache disorder.

13.  The Veteran's headaches are a symptom associated with his service-connected sinusitis disability.


CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision which denied the claims for service connection a prostate condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the September 2006 notice of the denial of service connection for a prostate condition is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  The March 2007 RO rating decision which denied the claims for service connection for a throat condition, service connection for hypertension, and service connection for numbness of the legs and arms is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

4.  Evidence submitted subsequent to the March 2007 notice of the denial of service connection for a throat condition is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

5.  Evidence submitted subsequent to the March 2007 notice of the denial of service connection for hypertension is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

6.  Evidence submitted subsequent to the March 2007 notice of the denial of service connection for numbness of the legs and arms is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

7.  The May 2008 RO rating decision which denied reopening the claims for service connection for decreased vision and floaters and service connection for a skin rash of the hands and feet, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

8.  Evidence submitted subsequent to the May 2008 notice of the denial of service connection for decreased vision due to lasers is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

9.  Evidence submitted subsequent to the May 2008 notice of the denial of service connection for a skin rash of the hands and feet is new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 



10.  The criteria for service connection hematuria have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

11.  The criteria for service connection headaches have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

In a timely letter April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The April 2010 letter notified the Veteran of what evidence was needed to reopen his previously denied claims.  The April 2010 notice also included provisions for disability ratings and for the effective dates of the claims.  The Veteran has had ample opportunity to respond and supplement the record. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private treatment records, and the Veteran's statements.  Importantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384. 

The Board notes that with respect to the Veteran's new and material evidence claims, VA is not required to obtain an examination for a claim to reopen a finally decided decision. 38 C.F.R. § 3.159(c) .

The Board acknowledges that the Veteran has not been afforded VA examination in connection with his claims for service connection for hematuria and headaches.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As is discussed fully in the sections below, the Board finds that VA medical examinations are not required for the Veteran's claims for service connection for hematuria and headaches.  With regard to headaches, the weight of the evidence establishes that there is not a currently diagnosed headache disorder and that headache symptoms are attributable to and compensated by the service-connected sinusitis disability.  With regard to the claimed hematuria, the weight of the evidence does not establish a current diagnosis.  Therefore the Board finds a VA examination is not required.

New and Material Evidence Law and Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

New and Material Evidence Analysis for Prostate Condition

In the September 2006 rating decision, the RO denied the Veteran's claim for service connection for a prostate condition because the evidence failed to show a current diagnosis.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the September 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
At the time of the September 2006 rating decision, VA treatment records reflected the following Prostate-Specific Antigen (PSA) results: 0.5 ng/ml in July 2004; 7.6 ng/ml in September 2005; and 0.6 ng/ml in February 2008.  In an October 2005 VA treatment record, the VA physician noted "high PSA" in response to the 7.6 ng/ml results in September 2005.  At no time, however, was the Veteran diagnosed with prostate cancer or a prostate-related condition.  The remaining evidence of record prior to the September 2006 rating decision, to include VA examination reports, discusses other disorders unrelated to the Veteran's prostate.  

The Veteran filed his claim to reopen service connection for a prostate condition in November 2009.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claims with the presentation of new and material evidence to support the claim.  

The evidence relating to the Veteran's claimed prostate condition received since the September 2006 notice of a final decision includes statements from the Veteran and VA treatment records.  

Upon review of all the evidence of record submitted subsequent to the September 2006 rating decision, both lay and medical, the Board finds that the newly received evidence does not demonstrate a currently diagnosed prostate condition.  VA treatment records as recent as September 2013 do not reflect a diagnosis or treatment for a prostate condition.  As such, this evidence is cumulative of the evidence of record at the time of the previous final RO decision.  To the extent the Veteran is claiming a prostate condition related to service, his statements are cumulative and are not new and material.

For these reasons, the Board finds that the evidence received since notice of the final denial in September 2006 although new, is not new and material as it is cumulative and  does related to an unestablished fact necessary to substantiate the claim.; therefore, the application to reopen the claim must be denied.  

New and Material Evidence Analysis for a Throat Condition, Hypertension, and Numbness of the Legs and Arms

The Veteran's claims for service connection for a throat condition, hypertension, and numbness of the legs and arms were first denied in a September 2006 rating decision.  Subsequently, in a March 2007 rating decision, the RO reopened and denied the Veteran's claims because the evidence failed to show that dysphagia (difficulty with swallowing), hypertension, and numbness of the legs and arms were incurred in or caused by service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Therefore, the March 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
At the time of the March 2007 rating decision, VA treatment records from November 2005 to February 2006 showed that the Veteran had difficulty swallowing for two years.  See May 2005 VA treatment record showing diagnosis of dysphagia.  A November 2004 VA treatment record noted a diagnosis for uncontrolled hypertension.  VA treatment records dated November 2004, January 2005, August 2005, and October 2005 show that the Veteran complained of numbness of the left lower extremity.  The August 2005 VA treatment record noted that the pain and numbness in the left leg was "coming from [an] old back injury."  
The Board finds that these VA treatment records, which address the Veteran's dysphagia, hypertension, and numbness, do not provide an opinion as to the cause for the Veteran's disorders.  The remaining evidence of record prior to the March 2007 rating decision, to include VA examination reports, discusses other disorders unrelated to the Veteran's dysphagia, hypertension, and numbness of the legs and arms and does not demonstrate that the diagnosed disorders were incurred in or otherwise related to service.  

The Veteran filed his claim to reopen service connection for dysphagia, hypertension, numbness of the legs and arms in March 2010.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claims with the presentation of new and material evidence to support the claim.  

The evidence relating to the Veteran's dysphagia, hypertension, and numbness of the legs and arms received since the March 2007 notice of a final decision includes statements from the Veteran and VA treatment records.

Upon review of the evidence of record submitted subsequent to the March 2007 rating decision, both lay and medical, the Board finds that the newly received evidence does not have a tendency to show that the Veteran's dysphagia, hypertension, or numbness of the legs and arms is related to service or to a service-connected disability.  VA treatment records as recent as September 2013 continue to show diagnoses and treatment for dysphagia, hypertension, and upper and lower extremity numbness; however, an opinion as to the etiology of these disorders has not been rendered.  Further, the Veteran has not stated, and the record does not otherwise reflect, that his dysphagia, hypertension, or numbness of the legs and feet were incurred in service.  As reported by the Veteran in May 2005, his dysphagia had been present since approximately 2003 and the first evidence of hypertension in VA treatment records is in 2004.  As noted above, an August 2005 VA treatment record suggests that the pain and numbness in the left leg was due to an old back injury, and not service.  

Although the evidence received since notice of the final denial in March 2007 is new, the Board finds that it is not material as it does not related to an unestablished fact necessary to substantive the claim; therefore, the application to reopen the claims must be denied.  

New and Material Evidence Analysis for Decreased Vision

The Veteran's claim for service connection for decreased vision was first denied in a March 2005 rating decision.  Subsequently, in September 2006, March 2007, and May 2008 rating decisions, the RO denied reopening the claim because the evidence failed to show that an eye disorder was incurred in or caused by service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Therefore, the May 2008 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

At the time of the May 2008 rating decision, a February 2006 VA eye examination diagnosed presbyopia and floaters and noted that there was no evidence of intraocular laser injury.  The Board notes that an etiology opinion for the Veteran's eye floaters was not rendered and the diagnosis of presbyopia provides, in and of itself, an opinion as to its etiology.  Specifically, presbyopia is defined as "impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 1534.  The remaining evidence of record prior to the May 2008 did not address the Veteran's vision.

The Veteran filed his claim to reopen service connection for decreased vision and floaters in March 2010.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claim with the presentation of new and material evidence to support the claim.  

The evidence relating to the Veteran's vision received since the May 2008 notice of a final decision includes statements from the Veteran and VA treatment records.  Upon review of all the evidence of record submitted subsequent to the May 2008 rating decision, both lay and medical, the Board finds that the newly received evidence does not have a tendency to show that the Veteran's decreased vision and floaters are related to service or to a service-connected disability.  VA treatment records as recent as September 2013 continue to show diagnosis for presbyopia and floaters in vision; however, these disorders have not been related to service.  The Veteran's statements since the May 2008 rating decision, to include his December 2010 notice of disagreement and his September 2011 substantive appeal, do not address the possible etiology of his vision disorders. 

Although the evidence received since notice of the final denial in May 2008 is new, the Board finds that it is not material as it is cumulative and does not relate to an unestablished fact necessary to substantiate the claim; therefore, the application to reopen the claim must fail.  


New and Material Evidence Analysis for a Skin Rash of the Hands and Feet

The Veteran's claims for service connection for a skin rash of the hands and feet was originally denied in a September 2006 rating decision because the only diagnosed skin disorder (actinic keratosis) was not one of the Agent Orange presumptive diseases.  The September 2006 rating decision also found that the skin disorder was not incurred in or caused by service.  Subsequently, in a May 2008 rating decision, the RO denied reopening the claim for service connection for a skin disorder.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Therefore, the March 2007 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the May 2008 rating decision, VA treatment records contained diagnoses of actinic keratosis, keratoderma, dermatosis, and onychomycosis.  Evidence also included photographs of the Veteran's hands and arms, and statements by the Veteran describing his skin problems.  In an October 2005 VA treatment note, the Veteran reported having had skin problems since his tour in Vietnam.  The evidence obtained prior to the May 2008 rating decision did not provide an opinion as to the cause for the Veteran's skin disorders.  

In March 2010, the Veteran filed his claim to reopen service connection for a skin disorder, now also claimed as actinic keratosis of face and scalp including alopecia, tinea pedis bilateral, and onychomycosis of the left toe, and actinic keratosis of bilateral arms, bilateral legs, back, chest, buttocks.  The RO informed him that the time limit had expired within which to perfect his appeal and the claim was final.  The Veteran was told that he could reopen the claim with the presentation of new and material evidence to support the claim.  

The evidence relating to the Veteran's skin disorders received since the March 2007 notice of a final decision includes statements from the Veteran, VA treatment records, and a VA examination report.  In a March 2010 VA general examination report, the Veteran reported having a patch on his arms that "puffs up and itch."  The Veteran also had lesions on his back, which he had had been told were melanoma.  The examiner noted violaceous, rough, large patches of skin on the Veteran's ankles, lower bilateral legs, and on dorsum of feet.  The examiner stated that these patches appeared to be erythematous.  The Veteran noted that the lesions had spread up his legs and trunk.  The examiner also noted that the Veteran had lesions on his arms and back which looked like actinic keratosis.  

The Board finds the March 2010 VA examination report to be new and material evidence.  The Veteran was diagnosed with a new skin disorder (erythema) and the Veteran reported that his skin disorder now included his legs and back (as opposed to only the hands and feet).  VA treatment records also reflect new diagnoses of tinea pedis (January 2012) and an eczematous lesions on the left hip (August 2010).  The Veteran essentially contends that these skin disorders are related to service.  For these reasons, the Board finds that the evidence received since the May 2008 rating decision is both new and material.  As such, the claim for service connection for a skin rash of the hands and feet, now claimed also as actinic keratosis of face and scalp including alopecia, tinea pedis bilateral, and onychomycosis of the left toe, and actinic keratosis of bilateral arms, bilateral legs, back, chest, buttocks is reopened.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hematuria and headaches are not chronic conditions listed under 
38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Service Connection for Hematuria

The Veteran seeks entitlement to service connection for hematuria.  Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 827 (30th ed. 2003).  

VA treatment records reflect one notation for "microscopic hematuria" in January 2005; however, it was not described as being a consequence of a specific medical condition.  Subsequent VA treatment records dated May 2005 and October 2005 note negative findings for hematuria.  See VA treatment records in Virtual VA.  The remaining evidence of record does not demonstrate current findings of hematuria.  

Upon review of the all the evidence of record, the Board finds that service connection for hematuria is not warranted.  Although the evidence establishes the presence of microscopic hematuria in January 2005, this is not within the appeal period.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim for service connection for hematuria in March 2010.  VA treatment records beginning at that time do not reflect findings of hematuria.  As noted above, the only VA treatment records discussing hematuria are in 2005, the majority of which show negative findings.  See January, May, and October 2005 VA treatment records.  

Moreover, hematuria, is a symptom or abnormal finding and not a ratable entity without an established diagnosis.  Although the evidence establishes the presence of microscopic hematuria in January 2005, this was a laboratory finding and was not noted to be a consequence of a specific medical condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hematuria, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Service Connection for Headaches

The Veteran seeks entitlement to service connection for headaches.  The Veteran does not contend, ant the evidence does not otherwise demonstrate, that his headaches were incurred in or are a result of service.  Service treatment records do not reflect any complaints, diagnosis, or treatment for a headache disorder.

Post-service VA treatment records reflect numerous notations of headaches.  An August 2005 VA treatment record reflects that the Veteran had a headache associated with hypertension.  In a January 2009 VA treatment note, the Veteran was seen for "headaches from sinus problems."  In an August 2008 VA treatment record, the VA physician noted that the Veteran's headache was related to his "out of control" blood pressure.  During a December 2009 VA examination for the service-connected allergic rhinitis and sinusitis disabilities, the Veteran reported his current sinus symptoms to be headaches, sinus pain, and sinus tenderness.  In a March 2010 VA treatment note, the Veteran stated that he believed his headaches were caused by high blood pressure.  A following March 2010 treatment note reflects that the Veteran complained of sinus problems, congestion, cough, headaches, and a runny nose.  In an August 2010 VA treatment note, the Veteran stated that he had sinus problems and headache pain.  The Veteran specifically reported that he suffered from "sinus infections and sinus headaches."  In March 2011, the Veteran was seen for high blood pressure readings and headache pain.  A review of all post-service treatment records does not reflect a distinct diagnosis for headaches or migraines.

Upon review of all the evidence of record, the Board finds that the Veteran does not have a currently diagnosed headache disorder.  Instead, VA treatment records, and the Veteran himself, have specifically noted that his headaches are a symptom associated with his hypertension which is not service-connected and the service-connected sinusitis disability.  The Board further finds that the Veteran's headaches have already been contemplated in the 10 percent rating assigned for the service-connected sinusitis disability.  In the most recent September 2013 rating decision (in Virtual VA), the RO granted a 10 percent rating for three to six non-incapacitating episodes per year of sinusitis characterized by tenderness, pain, and headaches.  A separate grant of service connection for symptoms (headaches) associated with an already service-connected disability (sinusitis) is not permitted.  See generally 38 C.F.R. § 4.14 (2013) (pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having not been submitted, the application to reopen the claim for service connection for a prostate condition is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for a throat condition, claimed as dysphagia, is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for numbness of the legs and arms, is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for decreased vision and floaters, is denied.

New and material evidence having been submitted, the application to reopen the claim for service connection for a skin rash of the hands and feet is reopened. 

Service connection for hematuria is denied.

Service connection for headaches is denied.


REMAND

Service Connection for Sleep Apnea

The evidence of record demonstrates that the Veteran has currently diagnosed severe obstructive sleep apnea.  See March 2011 private sleep study from the El Paso Sleep Center and July 2011 VA treatment note.  

The Veteran has not been afforded a VA examination in order to address the etiology of the Veteran's sleep apnea.  The Veteran has not specifically alleged that his sleep apnea is related to service, and the Board finds that the evidence of record does not support such a finding.  VA treatment records have discussed the Veteran's sleep apnea in connection with his service-connected sinusitis and allergic rhinitis with nasal polyps disabilities.  See June 2011 and July 2011 VA treatment records.  A VA medical opinion is necessary in order to assist in determining whether currently diagnosed obstructive sleep apnea is caused or aggravated by the service-connected sinusitis and/or allergic rhinitis with nasal polyps disabilities.  

Service Connection for a Heart Disorder

The Veteran contends that he has a current heart disorder that is related to service. The Veteran has not provided any details in regard to his claimed heart condition.  

During the pendency of the Veteran's claim, VA amended its regulations concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (CAD) (including coronary spasm), and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from January 1971 to December 1971.  In a January 2012 VA cardiology note (in Virtual VA), the VA cardiologist stated that the Veteran has had recurring left anterior chest pains with an abnormal myocardial perfusion scan in the spring of 2011.  Further, the VA cardiologist noted that in August 2011, the Veteran had a "coronary angiogram which showed diffuse nonobstructive coronary atherosclerosis and this was interpreted as demonstrating that the chest pain was unlikely to coronary ischemia."  The VA cardiologist noted that the Veteran had "recurring left inframammary pains, noncardiac by symptoms and with no significant obstructive coronary disease, but diffuse atherosclerosis."  Given that the Veteran underwent a coronary angiogram approximately three years ago, the Board finds that a new VA examination and medical opinion is necessary in order to clarify the nature and etiology of the Veteran's heart disorder, if any.  This includes providing clarification as to whether the Veteran has a presumptive disease based on herbicide exposure and to specifically address whether diffuse atherosclerosis, if still present, is an actual disability.  

Service Connection for a Skin Disorder

As noted above, the Veteran has been diagnosed with numerous skin disorders, to include dermatosis, tinea pedis, actinic keratosis, erythematous patches, and eczematous lesions.  The Veteran essentially contends that these skin disorders are related to service.  The Board notes that the Veteran has not been provided a VA examination to specifically address his skin disorders.  Accordingly, the Board finds that the Veteran should be afforded a VA skin examination to address the nature and etiology of the skin disorder(s), to include his verified in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to assist in determining the etiology of the currently diagnosed obstructive sleep apnea.  All indicated tests should be accomplished and the findings then reported in detail.

The VA examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that currently diagnosed obtrusive sleep apnea is caused or aggravated (increased in severity beyond its natural progression) by a service-connected disability, to include sinusitis and/or allergic rhinitis with nasal polyps.

A rationale for any opinion reached should be provided. 

2.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology the Veteran's heart disorder(s), if any.  After examination of the Veteran and review of all pertinent medical records, the examiner should identify any and all current heart disorders, to include ischemic heart disease.

For each diagnosis identified, the examiner should discuss whether it is at least as likely as not (i.e., probability of 50 percent or more) that the disorder(s) manifested in service or is otherwise causally or etiologically related to his service, to include the verified in-service herbicide exposure.

 3.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology the Veteran's skin disorder(s), if any.  After examination of the Veteran and review of all pertinent medical records, the examiner should identify any and all current skin disorders.

For each diagnosis identified, the examiner should discuss whether it is at least as likely as not (i.e., probability of 50 percent or more) that the skin disorder(s) manifested in service or is otherwise causally or etiologically related to his service, including the verified in-service herbicide exposure.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford an appropriate time period for response.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


